EXHIBIT 10.17

 

NOTE: THE APPEARANCE OF “[***]” IN THIS EXHIBIT INDICATES MATERIAL WHICH HAS
BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. A COPY OF THE EXHIBIT
CONTAINING THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (this “Agreement”) is made and entered into as of May 9,
2008 (the “Effective Date”) by and between Blackhawk Biofuels, LLC, a Delaware
limited liability company (“Producer”), and Bunge North America, Inc., a New
York corporation (“Bunge”) (each of Producer and Bunge, a “Party” and
collectively, the “Parties”).

 

A.                                   A biodiesel plant is currently under
construction by Biofuels Company of America, LLC (“BCA”) for which BCA and Bunge
have an existing Services Agreement dated September 6, 2006.

 

B.                                     As of the Effective Date, Producer
intends to purchase substantially all of the assets of BCA and Producer will own
the biodiesel plant (the “Blackhawk Facility”) located adjacent to the existing
oil processing facility in Danville, Illinois (the “Bunge Facility”) owned by an
Affiliate of Bunge.

 

C.                                     The Blackhawk Facility will be managed
and operated by REG Services Group, LLC (“REG”).

 

D.                                    Producer desires to retain Bunge to
provide certain services to Producer for the Blackhawk Facility, and Bunge
desires to render such services to Producer, all upon the terms and conditions
hereinafter set forth.  In addition, the Parties desire to clarify Producer’s
responsibility in maintaining certain items needed to supply products for rail
loadout.

 

Therefore, the Parties agree:

 

1.                                       Services.  Producer hereby retains,
engages, authorizes and empowers Bunge to render the third-party services for
Producer set forth on Exhibit A attached hereto (“Services”), and Bunge hereby
accepts such retention, engagement, authorization and empowerment, and agrees to
provide the Services.  Bunge shall use reasonable commercial efforts to provide
such Services in a manner consistent with generally accepted industry standards.

 

2.                                       Subcontracting.  To provide the
Services, Bunge may subcontract with or otherwise retain the services of other
Persons, including, but not limited to, Affiliates of Bunge.  Producer hereby
consents to such subcontracting activities, including for purposes of Section 18
hereof, to the extent that Bunge subcontracts with or retains Affiliates of
Bunge.  To the extent Bunge subcontracts with or retains Persons other than
Affiliates of Bunge, Bunge shall be required to obtain Producer’s prior written
consent, which consent shall not be unreasonably withheld.  For purposes of this
Agreement: (a) the term “Affiliate” means a Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the party specified, with “control” or  “controlled”
meaning the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a

 

--------------------------------------------------------------------------------


 

Person, whether through the ownership of voting securities or voting interests,
by contract or otherwise; and (b) the term “Person” shall mean any individual,
general partnership, limited partnership, limited liability company, joint
venture, trust, business trust, cooperative, association or other entity of
whatever nature.

 

--------------------------------------------------------------------------------


 

3.                                       Fee for Services.

 

3.1                                 Services Fees.  In consideration of Bunge
providing the Services, beginning upon the Effective Date, Producer shall pay
Bunge the fee amounts set forth in Exhibit A.

 

3.2                                 Pre-Effective Service Fee.  In consideration
of Bunge having provided Services to BCA prior to the date of this Agreement and
prior to the Effective Date from which Producer will benefit after the Effective
Date, Producer shall pay to Bunge $240,000 (the “Pre-Effective Service Fee”), in
monthly payments of $13,333.33 beginning seven months after the Effective Date
and continuing until the Pre-Effective Service Fee is paid in full.  The
Pre-Effective Service Fee shall constitute payment in full for all services
performed by Bunge for BCA prior to the Effective Date and Producer shall have
no liability or obligation for any such services prior to the Effective Date
other than to pay the Pre-Effective Service Fee as provided herein.

 

3.3                                 Hexane Stripper.  In consideration of Bunge
having upgraded its hexane stripper at its existing oil processing facility in
Danville, Illinois in preparation for operations at the Blackhawk Facility,
Producer will pay to Bunge $240,000 (the “HS Amount”), in monthly payments of
$5,000 beginning thirteen months after the Effective Date and continuing until
the HS Amount is paid in full.  Bunge shall retain all ownership and other
rights in the upgraded hexane stripper at all times and Producer shall have no
rights therein.

 

3.4                                 Payment Terms.  To the extent that Producer
is obligated to pay any fees pursuant to Exhibit A on a monthly basis, Producer
will pay such fees in arrears not later than the tenth day of each month. 
Producer will pay the monthly payments of the Pre-Effective Service Fee and the
HS Amount not later than the tenth day of each month.  All payments hereunder
shall be made by Automated Clearing House (ACH) transfer of funds to a bank
account to be designated by Bunge.  All amounts not paid when due shall bear
interest at a rate equal to the lesser of (a) 18% per annum, or (b) the maximum
rate allowed by applicable law.

 

4.                                       Access to Information.  Producer will
provide Bunge and its duly authorized representatives with reasonable access at
Producer’s offices to such information and records reasonably necessary to
discharge Bunge’s responsibilities hereunder.

 

5.                                       Right to Receive Advice.  At any time,
Bunge may require Producer to provide specific reasonable direction and/or
advice regarding any action to be taken or omitted by it, and it may request,
and shall receive, from Producer reasonable directions or advice.  Bunge shall
not be liable to Producer with respect to any action or inaction which it takes
in reliance on any directions or advice received pursuant to this Section. 
However, nothing in this Section shall be construed as imposing upon Bunge any
obligation (a) to seek such directions or advice, or (b) to act in accordance
with such directions or advice when received.

 

6.                                       Compliance with Laws.  Producer assumes
full responsibility for ensuring compliance in all material respects with all
foreign, federal, state and local laws, rules and regulations applicable to
Producer and the Blackhawk Facility.  Bunge reserves the right to take any
actions or omit to take any actions, including, without limitation, termination
of any particular service, that Bunge reasonably believes to be necessary or
appropriate to ensure compliance with applicable laws, rules and regulations. 
Notwithstanding anything in the Agreement to the

 

--------------------------------------------------------------------------------


 

contrary, in the event the emissions from either the Bunge Facility or the
Blackhawk Facility violate any applicable air quality law, regulation, license
or permit, Bunge with respect to the Bunge Facility and Producer with respect to
the Blackhawk Facility, shall defend, indemnify and hold the other Party
harmless from and against any liability, claim, loss, damage, fee, fine, penalty
or expense, including, but not limited to, reasonable attorneys’ fees and other
costs of defense, arising in connection with such violation at such facility. 
Bunge and Producer shall exercise their respective commercially reasonable
efforts and cooperate with each other in attempting to obtain separate air
quality permits for the Bunge Facility and Blackhawk Facility.

 

7.                                       Term and Termination.

 

7.1                                 Term.  The “Term” of this Agreement will
begin upon the Effective Date and, unless earlier terminated in accordance with
the terms hereof, will expire upon the sixth anniversary of the Effective Date;
provided that this Agreement shall thereafter automatically renew for successive
two-year terms unless either Party gives written notice to the other Party of
its intention not to allow renewal no later than one year prior to expiration of
the initial or renewal term, as applicable.

 

7.2                                 Termination Rights.

 

(a)                                  Either Party may terminate this Agreement
immediately upon notice to the other Party if such other Party has
(i) materially breached any representation, warranty, or obligation under this
Agreement, and (ii) failed to remedy such breach within 30 days after the
terminating Party has given notice of such breach, or if such breach cannot
reasonably be cured within such 30-day period, such other Party has failed to
commence and diligently pursue remedy of the breach and failed to remedy such
breach not later than 120 days after the terminating Party has given notice of
such breach.

 

(b)                                 Bunge may terminate this Agreement
(i) immediately upon notice to Producer if Producer fails to pay any amount due
under this Agreement within seven days after Bunge gives Producer notice of such
nonpayment; and/or (ii) immediately upon notice to Producer upon termination of
that certain Oil Feedstock Supply Agreement between Bunge and Producer.

 

(c)                                  Either Party may terminate this Agreement
immediately upon notice to the other Party if (i) such other Party files a
petition for adjudication as a bankrupt, for reorganization or for an
arrangement under any bankruptcy or insolvency law, (ii) an involuntary petition
under such law is filed against such other Party and is not dismissed, vacated
or stayed within 60 days thereafter, or (iii) such other Party makes an
assignment of all or substantially all of its assets for the benefit of
creditors.

 

(d)                                 Either Party may terminate this Agreement in
accordance with Section 10.3 hereof.

 

7.3                                 Survival.  The provisions of this Agreement
which expressly or by their nature survive expiration or termination of this
Agreement will remain in effect after the expiration or termination of this
Agreement.

 

--------------------------------------------------------------------------------


 

8.                                       Limitation of Liability; General
Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, BUNGE MAKES NO
STATUTORY, WRITTEN, ORAL, EXPRESSED OR IMPLIED WARRANTIES, REPRESENTATIONS OR
GUARANTEES OF ANY KIND CONCERNING THE SERVICES PROVIDED BY BUNGE, ITS AFFILIATES
OR SUBCONTRACTORS UNDER THIS AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER BUNGE, ITS AFFILIATES NOR ITS SUBCONTRACTORS WILL BE LIABLE
TO PRODUCER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES ARISING OUT OF, RELATING
TO OR RESULTING FROM SERVICES PROVIDED UNDER THIS AGREEMENT OR THE FAILURE TO
PROVIDE SERVICES UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT SUCH DAMAGES ARISE
OUT OF OR RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BUNGE, ITS
AFFILIATES OR SUBCONTRACTORS; PROVIDED, THAT THE AGGREGATE AMOUNT OF ALL SUCH
DAMAGES UNDER THIS AGREEMENT IN ANY CALENDAR YEAR WILL NOT EXCEED THE AMOUNT OF
THE SERVICE FEE IN SUCH CALENDAR YEAR.  THE REMUNERATION TO BE PAID FOR THE
SERVICES TO BE PERFORMED REFLECTS THIS LIMITATION OF LIABILITY.  IN NO EVENT
WILL BUNGE (OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AFFILIATES OR
SUBCONTRACTORS) BE LIABLE TO PRODUCER FOR ANY SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT (INCLUDING,
BUT NOT LIMITED TO, DAMAGES FOR LOST PROFITS OR INCOME).

 

9.                                       Remedies.

 

9.1                                 Suspension of Performance.  Bunge may
suspend its performance under this Agreement until Producer has paid all amounts
due under this Agreement if Producer fails to pay any amount within seven days
after the date when such amount is due under this Agreement.

 

9.2                                 Non-exclusive Right.  No right, power or
remedy conferred by this Agreement will be exclusive of any other right, power
or remedy now or hereafter available to Bunge at law, in equity, by statute or
otherwise.

 

10.                                 Force Majeure.

 

10.1                           Definition of Force Majeure Event.  Each Party is
excused from performing its obligations under this Agreement to the extent that
such performance is prevented by an act or event (a “Force Majeure Event”)
whether or not foreseen, that: (i) is beyond the reasonable control of, and is
not due to the fault or negligence of, such Party, and (ii) could not have been
avoided by such Party’s exercise of due diligence, including, but not limited
to, a labor controversy, strike, lockout, boycott, transportation stoppage,
action of a court or public authority, fire, flood, earthquake, storm, war,
civil strife, terrorist action, epidemic, or act of God; provided that a Force
Majeure Event will not include economic hardship, changes in market conditions,
or insufficiency of funds.  Notwithstanding the foregoing sentence, a Force
Majeure Event does not excuse any obligation to make any payment required by
this Agreement (including but not limited to Sections 3.1, 3.2 and 3.4) and will
not affect Bunge’s right to terminate this Agreement pursuant to
Section 7.2(b)(ii).

 

--------------------------------------------------------------------------------


 

10.2                           Conditions Regarding Force Majeure Event.  A
Party claiming a Force Majeure Event must: (i) use commercially reasonable
efforts to cure, mitigate, or remedy the effects of its nonperformance; provided
that neither Party will have any obligation hereunder to settle a strike or
labor dispute; (ii) bear the burden of demonstrating its existence; and
(iii) notify the other Party of the occurrence of the Force Majeure Event as
quickly as reasonably possible, but no later than five business days after
learning of the occurrence of the Force Majeure Event.  Any Party that fails to
notify the other Party of the occurrence of a Force Majeure Event as required by
this Section 10 will forfeit its right to excuse performance of its obligations
due to such Force Majeure Event.  When a Party claiming a Force Majeure Event is
able to resume performance of its obligations under this Agreement, it will
immediately give the other Party notice to that effect and resume performance.

 

10.3                           Third Parties; Termination.  During any period
that a Party claiming a Force Majeure Event is excused from performance under
this Agreement, the other Party may accept performance from other parties as it
may reasonably determine under the circumstances.  If a Party has not performed
under this Agreement due to a Force Majeure Event for six consecutive months or
more, the other Party may terminate this Agreement immediately upon notice to
the non-performing Party.

 

11.                                 Insurance.

 

11.1                           Workers’ Compensation.  Each Party warrants to
the other that all of its employees that provide services under this Agreement
will be covered by workers’ compensation insurance as required by law and by
employer’s liability insurance.

 

11.2                           Other Required Coverage.

 

(a)                                  Each Party will maintain automobile
liability insurance against claims for bodily injury, death and property damage,
with limits of not less than $1,000,000 per person and not less than $1,000,000
per accident or occurrence; alternatively, combined single limits of not less
than $1,000,000.  Such insurance will name the other Party, its parents,
subsidiaries and Affiliates and their respective employees and agents as
additional insureds thereunder.

 

(b)                                 Each Party will maintain commercial general
liability insurance (including, without limitation, coverage for Contractual
Liability and, for Producer only, Products/Completed Operations) against claims
for bodily injury, death and property damage, with limits of not less than
$10,000,000 in one accident or occurrence; alternatively, combined single limits
of not less than $10,000,000 each accident or occurrence, $10,000,000
Products/Completed Operations aggregate (for Producer only) and $10,000,000
general aggregate. Such insurance will name the other Party, its parents,
subsidiaries and Affiliates and their respective employees and agents as
additional insureds thereunder.

 

(c)                                  The minimum limits of coverage required by
this Agreement may be satisfied by a combination of primary and excess or
umbrella insurance policies; provided that any such excess or umbrella insurance
policies follow the form of or provide broader coverages than the primary
insurances and contain a drop down provision in case of exhaustion or
unavailability of underlying limits and/or aggregates.

 

--------------------------------------------------------------------------------


 

11.3                           Policy Requirements.  All insurance policies
required by this Agreement will (a) provide coverage on an “occurrence” basis;
(b) provide that no cancellation, non-renewal or material change will be
effected without giving the other Party at least ten days’ prior written notice;
and (c) be valid and enforceable policies issued by insurers of recognized
responsibility, properly licensed in the State where the Blackhawk Facility is
located, with an A.M. Best’s Rating of A- or better and Class VII or better. 
Such insurance policies will not contain a cross-liability exclusion or an
exclusion for punitive or exemplary damages where insurable under law.  Prior to
the Effective Date and, thereafter, within five business days of renewal,
certificates and endorsements of such insurance will be delivered to the other
Party, as appropriate, as evidence of the specified insurance coverage.  From
time to time, upon a Party’s request, the other Party will provide the
requesting Party, within five business days, a certified duplicate original of
any policy required to be maintained hereunder.

 

12.                                 Relationship of Parties.  This Agreement
creates no relationship other than with Bunge serving as an independent
contractor of Producer.  Specifically, there is no agency, partnership, joint
venture or other joint or mutual enterprise or undertaking created hereby and
neither Party, or any of such Party’s representatives, agents or employees, will
be deemed to be the representative, agent or employee of the other Party. 
Neither Party will have authority to act on behalf of or bind the other Party,
except as otherwise specifically agreed.

 

13.                                 Confidentiality.

 

13.1                           Definition of Confidential Information.  The term
“Confidential Information” means all material or information relating to a
Party’s business operations and affairs (including trade secrets) that such
Party treats as confidential.

 

13.2                           Use of Confidential Information.  During the Term
and for two years thereafter, neither Party will (a) use any Confidential
Information of the other Party for any purpose other than in accordance with
this Agreement or for its and its Affiliates’ internal business purposes, or
(b) disclose Confidential Information to any person, except to its personnel who
are subject to nondisclosure obligations comparable in scope to this Section 13
and who have a need to know such Confidential Information in order to perform
under this Agreement.

 

13.3                           Disclosure of Confidential Information. 
Notwithstanding Section 13.2, either Party may use for any purpose or disclose
any material or information that it can demonstrate (i) is or becomes publicly
known through no act or fault of such Party; (ii) is developed independently by
such Party without reference to the other Party’s Confidential Information;
(iii) is known by such Party when disclosed by the other Party, and such Party
does not then have a duty to maintain its confidentiality; or (iv) is rightfully
obtained by such Party from a third party not obligated to preserve its
confidentiality who did not receive the material or information directly or
indirectly from the other Party.  A Party also may disclose the other Party’s
Confidential Information to the extent required by a court or other governmental
authority, provided that the disclosing Party (a) gives the other Party advance
written notice of the disclosure, (b) uses reasonable efforts to resist
disclosing the Confidential Information, (c)  cooperates with the other Party on
request to obtain a protective order or otherwise limit the disclosure, and
(d) as soon as reasonably possible, provides a letter from its counsel
confirming that such Confidential Information is, in fact, required to be
disclosed.

 

--------------------------------------------------------------------------------


 

13.4                           Injunctive Relief.  Each Party acknowledges and
agrees that its breach or threatened breach of any provision of this Section 13
would cause the other Party irreparable injury for which it would not have an
adequate remedy at law.  In the event of a breach or threatened breach, the
nonbreaching Party will be entitled to injunctive relief in addition to all
other remedies it may have at law or in equity.

 

14.                                 Governing Law; Disputes.

 

14.1                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Illinois, excluding
any applicable conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.

 

14.2                           Notice of Dispute.  If any dispute shall arise
under or in connection with this Agreement, the Parties hereto agree to follow
the procedures set forth in this Section 14 in an effort to resolve the dispute
prior to the commencement of any formal proceedings; provided, however, that
either Party may institute judicial proceedings seeking equitable relief or
remedies without following the procedures set forth herein.  The Parties shall
attempt in good faith to resolve any dispute arising out of or relating to this
Agreement, the breach, termination, or validity hereof, or the transactions
contemplated herein promptly by negotiation between representatives who have
authority to settle the controversy.  Any Party may give the other Party written
notice that a dispute exists (a “Notice of Dispute”) setting forth a statement
of such Party’s position.  Within 20 business days of the delivery of the Notice
of Dispute, representatives of the Parties shall meet at a mutually acceptable
time and place, and thereafter as long as they both reasonably deem necessary,
to exchange relevant information and attempt to resolve the dispute.  If the
matter has not been resolved within 30 days of the disputing party’s delivering
its Notice of Dispute, the dispute shall be referred to the respective
presidents, general managers or comparable senior executives of Producer and
Bunge who shall within 20 additional days meet to attempt in good faith to
resolve the dispute.

 

14.3                           Mediation.  If the matter still has not been
resolved within 60 days of the delivery of the Notice of Dispute, then any Party
may seek to resolve the dispute through mediation administered by the Commercial
Mediation Rules of the American Arbitration Association.  If the Parties fail to
resolve the dispute within 21 days after starting mediation, then either Party
may initiate appropriate proceedings to obtain a judicial resolution of the
dispute.

 

14.4                           Negotiations; Jurisdictional Matters.  If a
representative of any Party intends to be accompanied at a meeting by an
attorney, the other negotiator shall be given at least three business days’
notice of such intention and may also be accompanied by an attorney.  All
negotiations pursuant to this clause are confidential and shall be treated as
compromise and settlement negotiations for purposes of the Federal Rules of
Evidence and similar state rules of evidence.  Any proceeding initiated by
either Party hereto shall be commenced and prosecuted in the United States
District Courts for the Eastern District of Missouri or the state courts in St.
Louis County, Missouri, and any courts to which an appeal may be taken, and each
Party hereby consents to and submits to the personal jurisdiction of each of
such courts.

 

14.5                           Waiver of Jury Trial.  EACH PARTY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF

 

--------------------------------------------------------------------------------


 

OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

15.                                 Notices.  All notices required or permitted
under this Agreement will be in writing and will be deemed given and made:
(i) if by personal delivery, on the date of such delivery, (ii) if by facsimile,
on the date sent (as evidenced by confirmation of transmission by the
transmitting equipment), (iii) if by nationally recognized overnight courier, on
the next business day following deposit, and (iv) if by certified mail, return
receipt requested, postage prepaid, on the third business day following such
mailing; in each case addressed to the address or facsimile number shown below
for such Party, or such other address or facsimile number as such Party may give
to the other Party by notice:

 

In the case of Bunge:

 

Bunge North America, Inc.

11720 Borman Drive

St. Louis, Missouri  63146

Attn:  Senior Vice President – Oilseed Processing

Facsimile: (314) 292-2146

 

with a copy to:

 

Bunge North America, Inc.

11720 Borman Drive

St. Louis, Missouri  63146

Attn:  General Counsel

Facsimile:  (314) 292-2521

 

In the case of Producer:

 

Blackhawk Biofuels, LLC

22 Chicago Avenue

Freeport, IL 61032-4230

Attn: Ron Meyers

Facsimile: (815) 235-4727

 

With a copy to:

 

Lindquist & Vennum, PLLP

4200 IDS Center


80 SOUTH EIGHTH STREET

Minneapolis, MN 55402-2274

Attn: Dean Edstrom

Facsimile: 612-371-3207

 

and a copy to:

 

REG Services, LLC

 

--------------------------------------------------------------------------------


 

c/o Renewable Energy Group, Inc.

416 S. Bell Avenue

PO Box 888

Ames, IA 50010

Attn: Nile Ramsbottom

Facsimile: 515-239-8009

 

and a copy to:

 

Wilcox, Polking, Gerken, Schwarzkopf & Copeland, P.C.

115 E. Lincolnway, Suite 200

Jefferson, IA 50129

Attn:  John Gerken

Facsimile:  515-386-8531

 

16.                                 Entire Agreement; No Third Party
Beneficiaries.  This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof.  This Agreement does not, and is not
intended to, confer any rights or remedies upon any person other than the
Parties.

 

17.                                 Amendments; Waiver.  The Parties may amend
this Agreement only by a written agreement of the Parties.  No provision of this
Agreement may be waived, except as expressly provided herein or pursuant to a
writing signed by the Party against whom the waiver is sought to be enforced. 
No failure or delay in exercising any right or remedy or requiring the
satisfaction of any condition under this Agreement, and no “course of dealing”
between the Parties, operates as a waiver or estoppel of any right, remedy or
condition.  A waiver made in writing on one occasion is effective only in that
instance and only for the purpose that it is given and is not to be construed as
a waiver on any future occasion or against any other person.

 

18.                                 Assignment.  Subject to the explicit other
terms of this Agreement, Producer may not assign this Agreement, or assign or
delegate any of its rights, interests, or obligations under this Agreement,
voluntarily or involuntarily, whether by merger, consolidation, dissolution,
operation of law, or any other manner, without the prior written consent of
Bunge, and any purported assignment or delegation without such consent will be
void.  Subject to the preceding sentence in this Section 18, this Agreement
binds and benefits the Parties and their respective permitted successors and
assigns.

 

19.                                 Severability.  If a court or arbitrator with
proper jurisdiction determines that any provision of this Agreement is illegal,
invalid, or unenforceable, the remaining provisions of this Agreement remain in
full force.  The Parties will negotiate in good faith to replace such illegal,
invalid, or unenforceable provision with a legal, valid, and enforceable
provision that carries out the Parties’ intentions to the greatest lawful extent
under this Agreement.

 

20.                                 Interpretation.  Each Party has been
represented by counsel during the negotiation of this Agreement and agrees that
any ambiguity in this Agreement will not be construed against one of the
Parties.

 

--------------------------------------------------------------------------------


 

21.                                 Further Assurances.  Each Party will execute
and cause to be delivered to the other Party such instruments and other
documents, and will take such other actions, as the other Party may reasonably
request for the purpose of carrying out or evidencing any of the transactions
contemplated by this Agreement.

 

22.                                 Counterparts.  This Agreement may be
executed by the Parties by facsimile and in separate counterparts, each of which
when so executed will be deemed to be an original and all of which together will
constitute one and the same agreement.

 

23.                                 Maintenance of Loadout Equipment; Title to
Loaded Products.  Producer will deliver to the Bunge Facility any products to be
loaded pursuant to Exhibit A solely via pipelines (the “Pipelines”) from the
Blackhawk Facility.  Producer shall be responsible for the design and
installation of the entirety of the Pipelines, including any pumps needed to
convey products via the Pipelines; provided that Bunge shall have the right to
review and approve the design, specifications and time for installation of any
portion of the Pipeline’s on property owned by Bunge.  Producer will maintain
(at its own expense) the entirety of the Pipelines, including the portion of the
Pipelines on the property owned by Bunge, in accordance with applicable laws and
regulations and in safe operating condition in accordance with normal industry
standards.  Bunge hereby grants Producer and its agents and designees all
necessary rights of access across the property owned by Bunge in order to permit
Producer to meet its obligations under this Section 23.  If Producer becomes
aware of any leaks in or from the Pipelines, Producer will immediately notify
Bunge.  Title to the products conveyed via the Pipelines will remain with
Producer at all times.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed the
day and year first above written.

 

 

BUNGE NORTH AMERICA, INC.

 

BLACKHAWK BIOFUELS, LLC

 

 

 

 

 

 

By:

/S/    Eric Hakmiller

 

By:

 

/S/ Ronald L. Mapes

Name:

 

Eric Hakmiller

 

 

Ronald L. Mapes, Chair

Title:

 

VP Bunge Biofuels

 

 

 

 

Exhibit A -      Services

 

Schedule 1 -    Form of Gas Pipeline Easement

Schedule 2 -    Form of Staging and Access Right of Way Easement

Schedule 3 -    Form of Oil Pipeline Easement

Schedule 4 -    Form of Biodiesel Pipeline Easement

 

 

SERVICES AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SERVICES

 

1.               Bunge will provide rail loadout services in accordance with the
following procedures:

 

(a)          REG, as manager and operator of the Blackhawk Facility, is
responsible for placing orders for railcars to be switched with Bunge’s Traffic
Department.

 

(b)         After receiving an appropriate order, Bunge will order the railcars
identified by REG to be switched from the Norfolk Southern railroad (NS), and to
the extent that the NS properly switches such railcars, Bunge will:

 

(i)                                    inspect any such railcar in accordance
with standard BQ-9000 procedures;

(ii)                                 empty the contents of such railcar into
heal tanks, as required;

(iii)                              position the loading arm into such railcar;

(iv)                             set the selector switch to Biodiesel, Biodiesel
Blend, or Glycerin, as applicable;

(v)                                complete the appropriate pre-loading paper
work (car #, seal #, etc.);

(vi)                             enter information into REG’s “One Weigh”
computer system; and

(vii)                          communicate to REG that the railcar is ready to
load via “ready-to-load light.”

 

(c)          After Bunge has complied with the procedures set forth in
Section 1(b) for a given railcar, REG will:

 

(i)                                    set into the meter system the quantity of
biodiesel or glycerin (as applicable) to be loaded into such railcar; and

(ii)                                 communicate to Bunge that the railcar is
ready to load via “ready-to-start light.”

 

(d)         After REG has complied with the procedures set forth in
Section 1(c) for a given railcar, Bunge will:

 

(i)                                    start REG’s pump;

(ii)                                 pump the applicable product through the
loading arm;

(iii)                              monitor the filling, simultaneously with REG;

(iv)                             obtain a sample of the applicable product,
label the sample appropriately, and provide the sample to REG for storage;

(v)                                remove the loading arm from the railcar;

(vi)                             seal the railcar;

(vii)                          complete the railcar loading information on “One
Weigh”; and

(viii)                       print the railcar loading information.

 

(e)          After Bunge has completed the steps in Section 1(d), Bunge will
transfer all printed documents and the Oil sample to the Bunge Traffic
Department.  After the Bunge Traffic Department has checked and approved all of
the information, it will release the railcar to the NS.

 

(f)            Bunge will have no obligation to load any railcars (including
railcars to be loaded with biodiesel, biodiesel blend, or glycerin) pursuant to
this Section 1 in excess of the following limits (where such railcars have a
capacity of at least 25,000 gallons):

 

--------------------------------------------------------------------------------


 

(i)                                   A total of [***] railcars during any
12-month period;

 

(ii)                                A total of [***] railcars during any day
during a Half Month (as defined below) if Producer received and paid for a daily
average of less than 665,000 pounds of soybean oil from Bunge pursuant to that
certain Oil Feedstock Supply Agreement between Bunge and Producer, dated as of
even date herewith (the “Supply Agreement”) during the immediately preceding
Half Month;

 

(iii)                             A total of [***] railcars during any day
during a Half Month if Producer received and paid for a daily average of more
than 665,000 pounds and less than 850,000 pounds of soybean oil from Bunge
pursuant to the Supply Agreement during the immediately preceding Half Month;
and

 

(iv)                            A total of [***] railcars during any day during
a Half Month if Producer received and paid for a daily average of more than
850,000 pounds of soybean oil from Bunge pursuant to the Supply Agreement during
the immediately preceding Half Month.

 

(v)                               A total of [***] railcars during any day
during any time that Bunge has been called upon to load cars against CBOT/CME
delivery receipts.

 

(vi)                            A “Half Month” is (a) the period beginning on
the first day of a month and ending at the end of the 15th day of such month;
and (b) the period beginning on the 16th day of a month and ending at the end of
the last day of such month.

 

(g)         Producer will pay Bunge for each railcar loaded pursuant to this
Section 1 in accordance with the following procedures:

 

(i)                                   Prior to the Effective Date, and on or
around each anniversary of the Effective Date thereafter, Producer and Bunge
will agree upon an estimate of the per railcar cost to load railcars pursuant to
this Section 1 (the “Estimated Per Car Cost”).

 

(ii)                                Producer will pay Bunge monthly (in
accordance with Section 3.3 of the Agreement) the Estimated Per Car Cost for all
railcars loaded by Bunge pursuant to this Section 1 during the month.

 

(iii)                             On the last day of each calendar quarter
(March 31, June 30, September 30 and December 31), Bunge will notify Producer of
its actual per railcar cost during such just-completed quarter to load railcars
pursuant to this Section 1 (the “Actual Per Car Cost”).  If the Actual Per Car
Cost for such quarter exceeds the Estimated Per Car Cost that the Parties
utilized during such quarter, then Producer will pay Bunge within five days an
amount equal to the product of such difference multiplied by the number of
railcars loaded by Bunge during such quarter.  If the Estimated Per Car Cost
that the Parties utilized during such quarter exceeds the Actual Per Car Cost
for such quarter,

 

--------------------------------------------------------------------------------


 

then Bunge will pay Producer within five days an amount equal to the product of
such difference multiplied by the number of cars loaded during such quarter.

 

2.              For a period of one year from the Effective Date, Bunge will
permit Producer to weigh trucks on the scale located at Bunge’s electrical
generation facility adjacent to Bunge’s oil processing facility in Danville,
Illinois; provided that (a) Producer must propose and receive approval from
Bunge for any such weighing at least 24 hours in advance; (b) Producer will not
propose to weigh more than two trucks per week during the first two months after
the Effective Date; (c) Producer will not propose to weigh more than 2 trucks
per week during the following ten months; and (d) Producer will not be entitled
to weigh any trucks pursuant to this Section 2 after the first anniversary of
the Effective Date.

 

Producer will indemnify and hold harmless Bunge and its parents, subsidiaries
and affiliates and its and their directors, employees and agents from and
against any claim, loss, cost, expense, liability, fine, penalty, interest,
payment or damage, including but not limited to reasonable attorneys’ fees,
accountants’ fees and any cost and expense of litigation, negotiation,
settlement or appeal arising from or relating to any negligence or willful
misconduct by Producer or its agents related to use of the Bunge scale.

 

3.              Bunge will execute and grant to Producer an easement for a
utility gas line in the form attached hereto as Schedule 1 to the Services
Agreement.

 

4.              Bunge will execute and grant to Producer a right-of-way in the
form attached hereto as Schedule 2 to the Services Agreement.

 

5.              Bunge will execute and grant to Producer an easement for an oil
pipeline in the form attached hereto as Schedule 3 to the Services Agreement.

 

6.              Bunge will execute and grant to Producer an easement for a
biodiesel pipeline in the form attached hereto as Schedule 4 to the Services
Agreement.

 

--------------------------------------------------------------------------------